ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date u i l numbers dear ---------- department of the treasury internal rev enue se rvice washington d c this is in response to your letter of date as amended by the letter of date on behalf of ------ in which you request information concerning the reporting on form_990 return of organization exempt from income_tax of contributions received by an organization exempt under sec_501 of the internal_revenue_code serving as a principal combined_fund organization pcfo for the combined federal campaign cfc in your letter you state that it is ------s position that in acting as the pcfo for the cfc ------ is considered the donee organization under sec_1_170a-13 of the income_tax regulations hereinafter regulations solely for purposes of substantiating contributions of dollar_figure or more under sec_170 of the internal_revenue_code hereinafter code ------ should include as contributions on line part of the form_990 contributions gifts grants and similar amounts received only those funds net of expenses from the cfc that have been designated by the donor to ------ and the portion of undesignated funds which have been allocated to ------ ------ should be treated as any other federation or charity that receives funds from the pcfo in recording only those funds received for its benefit net of expenses with respect to item above sec_1_170a-13 of the regulations states that an organization described in sec_170 of the code or an organization described in cfr a pcfo for purposes of the cfc and acting in that capacity that receives a payment made as a contribution is treated as a donee organization solely for purposes of sec_170 of the code even if the organization pursuant to the donor's instructions or otherwise distributes the amount received to one or more organizations described in sec_170 of the code as long as no goods or services are provided to the donee organization by the distributee organization this principle has been extended to all contributions made by payroll deduction see notice_2006_110 2006_51_irb_1127 date attached with respect to items and above the issue is the extent of the control if any ------ has over the cfc funds that it collects and distributes as the pcfo if there is sufficient control ------ treats them as contributions to itself and reportable on line of the form_990 in the form_990 instructions page there is an example of one organization collecting funds as an agent of another with no right to use the funds the funds in question are not considered gross_receipts of the organization collecting them in your situation the issue of control can only be resolved by analyzing the agreement between ------ as the pcfo and cfc we can only give a formal ruling on the matter via a private ruling_request not via an information_letter if--------wishes to seek a private_letter_ruling the procedure is described in revproc_2007_1 2007_4_irb_118 to the extent ------ as the pcfo treats such amounts as contributions it is required by sec_6033 of the code to record the gross amounts not amounts net of expenses on line of form_990 an organization exempt under sec_501 of the code in accordance with sec_6033 is required to file an annual return specifically stating its items of gross_income receipts and disbursements sec_1_6033-2 of the regulations defines the term gross_receipts as the gross amount received by an organization during its annual_accounting_period from all sources without reduction for any costs or expenses gross_receipts is further defined by this section as including the gross amount received as contributions gifts grants and similar amounts without reduction for the expenses of raising and collecting such amounts we note that this letter is not a ruling and may not be relied on as such if you have any further questions please contact me at ----- ------------- or the person whose name and telephone number are shown in the heading of this letter attachment notice_2006_110 michael c seto manager exempt_organizations eo technical guidance and quality assurance group sincerely
